Citation Nr: 1331493	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  08-13 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to February 1973, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This case was previously before the Board in March 2012, when it was remanded for further development, to include providing the Veteran a VA examination. 


FINDING OF FACT

The Veteran has a current diagnosis of PTSD related to fear of hostile military activity that was consistent with the places, types, and circumstances of his service during the Vietnam War.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.304, 3.304(f)(3) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In light of the Board's decision to grant service connection, the Veteran does not require further notice or assistance to substantiate the claim.


Principles of Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Where the claimed in stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to that stressor, in the absence of clear and convincing evidence to the contrary and where the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Facts and Analysis

The Veteran's service records show that he served in the U.S. Navy during the Vietnam War and was assigned to the USS Denver.  A summary of the ship's history shows that during 1972 the ship was in the War Zone including the Gulf of Tonkin and supported the helicopter combat search and rescue deployment for Task Force 77, responding to distress signals and retrieving downed aviators off the coast of the Republic of Vietnam.  

On a VA examination in March 2012, the Veteran described specific incidents during his service aboard the USS Denver.  The VA examiner (a psychiatrist) identified these stressors as sufficient to meet the criteria for a diagnosis of PTSD.  The examiner also indicated that both of these events were related to the Veteran's fear of hostile military or terrorist activity.  Further, the VA examiner diagnosed the Veteran as having PTSD as a result of these experiences in service.

In light of the Veteran's diagnosis of PTSD related to events in service involving the fear of hostile military activity and the fact that the history of the Veteran's ship shows that those events were consistent with the places, types, and circumstances of his military service, the requirements of 38 C.F.R. § 3.304(f)(3) are met.  Service connection for PTSD shall be granted.


ORDER

Entitlement to service connection for PTSD is granted, subject to the laws and provisions governing the award of monetary benefits.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


